 In the Matter of RHEE1 L MANUFACTURINGCOMPANYandUNITED STEELWORKERS OF AMERICA, LOCAL1798,C. 1.0.Case No. 00-C-124&-Decided August 16,1946DECISIONANDORDEROn May 29,1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, on or about July 10, 1945, the respond-ent and International Association of Machinists, Lodge 824, hereincalled the Machinists, filed exceptions to the Intermediate Report andsupporting briefs.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.Pursuant to notice and at the request of the respondent and theMachinists, the Board heard oral argument on January 15, 1946, inWashington, D. C.,The Machinists appeared and participated in theargument; no other party appeared.Thereafter on Januray 25, 1946,upon motion by United Steelworkers of America, Local 1798, C. I. 0.,herein called the Steelworkers, the Board heard further oral argumentatWashington, D. C.The Steelworkers and the Machinists appearedand participated in the argument; the respondent did not appear.The Board has considered the Intermediate Report, the exceptionsand briefs filed by the respondent and the Machinists, the oral argu-ments, and the entire record in the case,' and hereby adopts the TrialExaminer's findings, conclusions, and recommendations, with theexceptions and additions noted below.IOn orabout July 10, 1945, therespondent filed with the Board a written motion tointroduce additional evidence consisting of a copy of the Board's certification in Matter ofRheem Manufacturing Company,56 N. L. R. B.159, and a copy of the collective bargainingcontractentered intobetween therespondent and the Machinists on June 16, 1944, thecorrectnessof which isattested to by the respondent's attorney,Herbert E.Hall, in hisaffidavit attached to the motion.The motion is granted and the material submitted ishereby made a part of the record herein.70 N L. R. B., No. 657 58DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We agree with the Trial Examiner that under the doctrineenunciated in theRutland Courtcase,2 the respondent's closed-shopagreement with the Machinists cannot serve as a defense to the dis-charge of Radisky, Rodrigues, and Wells, and that therefore, by ac-ceding to the Machinists' demand for the discharge of these threeemployees, the respondent violated Section 8 (3) of the Act.It is undisputed that Radisky, Rodrigues; and Wells actively par-ticipated in the Steelworkers' organizing campaign at the respondent'splant and that for this reason the Machinists suspended them frommembership in its organization and demanded their discharge.Weare convinced by the circumstances appearing in the Intermediate Re-port and by the entire record, and we find, as did the'Trial Examiner,that the respondent-had knowledge of this fact at the time it dis-charged the three complainants.Thus, Plant Manager Griffin, whoauthorized their discharge, admitted at the hearing that he knew of thepro-Steelworkers activity of Radisky, Rodrigues, and Wells and thathe "had an idea" as to what Machinists' Representative Nelson meantwhen he assigned "conduct unbecoming members" as the reason fortheir suspension from membership in the Machinists. It is also sig-nificant, as pointed out in the Intermediate Report, that representa-tives of the Machinists visited the plant and had a conversation withGriffin relative to the suspension and discharge of these employees,whereas, normally such requests for discharges were made by theMachinists' financial secretary either over the telephone or by letter.Moreover, Radisky, whose testimony the Trial Examiner credited inother respects, credibly testified that on the night of March 15, 1944, orthe following evening he had a telephone conversation with Griffinabout the possibility of securing a position at another of the respond-ent's plants and that during the course of this conversation, Griffinsaid, "You know, you were discharged for CIO activities."We also agree with the Trial Examiner that the rival-union activityof the three discharged employees occurred at a time when it was ap-propriate for them to exercise their right to change their collective bar-gaining representative and to affiliate with and campaign for the Steel-workers, or any other union.Our concurrence, however, is predicatedon the following grounds :The record shows, as detailed in the Intermediate Report, that on orabout August 12, 1943, the respondent and the Machinists orallyagreed-to continue in effect the terms of their 1942 written closed-shopagreement, which was then about to expire, until they could execute anew written agreement embodying a. ruling on a disputed issue whichthey had theretofore submitted to the National War Labor Board fordetermination 8Accordingly, from August 18, 1943, the expiration2Matter of Rutland Court Owners, Die,44 N. L. R B 58T, 46 N.L. R. B. 10403The contracting parties were in agreement as to all other terms of the new contract RHEEM MANUFACTURING COMPANY59date of their 1942 contract, to March 27, 1944, the respondent and theMachinists operated under the terms of the 1942 written contract andfollowed it in all respects, including enforcement of the closed-shopprovision.Meanwhile, on March 6, 1944, the Steelworkers filed withthe Board a representation petition on behalf of the employees coveredby the Machinists' contract and, in the resultant representation pro-ceeding, the Board directed an election among such employees, not-withstanding the existence of the above-mentioned extension agree-ment.4In that proceeding, we found that the extension agreement,which is now asserted in the instant case as a defense to the dischargeof the complainants was not a bar to an immediate determination ofrepresentatives because of its oral nature and indefinite duration. Ittherefore follows, and we find, that the respondent's employees wereprivileged at all times during the life of said agreement to select a newbargaining representative.Under the principle established in theRutland Courtcase, the rival union- activity of Radisky, Rodrigues,and - "Tells was protected against the operation of the closed-shopagreement.The Machinists, however, contends that theRutland Courtdoctrineis not applicable here because the complainants were members of itsplant-shop committee at the time they campaigned on behalf of theSteelworkers.The Machinists argue that the complainants there-fore owed strict allegiance to it and that their rival union activity wasreasonably regarded as a breach of trust for which they properly weresuspended and rendered eligible for discharge under the existentclosed-shop agreement.On the record in this case, at least, we arenot persuaded by the Machinists' argument that it would not effec-tuate the policies of the Act to apply theRuthland Courtprinciple tothese employees simply because they happen' previously to have beenelected, by their fellow employees, as shop-committee members forthe contracting union.2.The Trial Examiner found that by enforcing the oral exten-sion agreement on and after March 6, 1944, the date the Steelworkersfiled a representation petition, so as to require all employees to jointhe Machinists as a condition of employment, the respondent violatedSection 8 (1) of the-Act.We, however, find it unnecessary to passon this-issue in view of the fact (a) that the enforcement of thiscontract was never alleged to have affected the results of the above-mentioned election, (b) that the Machinists have 'since been certifiedas the bargaining representative at the plant and have concluded anew bargaining agreement with the respondent, and (c) that theand, but for the disputed issue,would have concluded a written agreement effective uponthe expiration of the 1942 contract.Matter of Rheem Manufacturing Company,56 N L. R. B. 159. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarge of Radisky, Rodrigues, andWells has heretofore beenfound discriminatory on other grounds. 'THE REMEDYNormallyin cases inwhich an employer has unlawfully discrim-inated against employees by discharging them, in addition to affirma-tive -relief,we order the employer - to cease and desist from in anymanner infringing upon the rights guaranteed in Section 7 of theAct.However, in the instant case, the respondent discharged thethree employees in question because it believed in good faith, thoughmistakenly, that the terms of its closed-shop agreement with theMachinists required that the respondent accede to the Machinists'demand for their dismissal.Under such circumstances and, in viewof the absence of any evidence that danger of the commission of otherunfair labor practices is to be anticipated from the respondent's con-duct in the past, we shall not enjoin the respondent from the com-mission of any and all unfair labor practices.Nevertheless, in orderto effectuate the purposes of the Act, we shall order the respondentto cease and desist from the unfair labor practices found. In addi-tion, like the Trial Examiner, we shall order the respondent to takecertain affirmative action,including reinstatement of the three dis-charged employees with back, pay, designed to effectuate the policiesof the Act.Nothing in our Order, hereinafter set forth, shall betaken to proscribe conduct of the respondent protected by the provisoto Section 8 (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor RelationsAct, theNational-Labor RelationsBoard hereby orders that the respondent, Rheem Manufacturing Com-pany, Richmond,California,and its officers,agents, successors, andassigns shall :1.Cease and desist from :(a)Discouraging membership in United Steelworkers of America,Local 1798, C. I. 0., or any other labor organization of its employees,by discharging or refusing to reinstate any of its employees, or bydiscriminating iii any other manner in regard to their hire or tenureof employment,or any term or condition of employment,for engag-ing in activities directed to the designation of a new bargainingrepresentative at an appropriate time :2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer- to Charles E. Radisky, Anterio Rodrigues, and CharlesWells immediate and full reinstatement to their former or substan- RHEEMMANUFACTURING COMPANY61tially equivalent positions, without prejudice to their seniority andother rights and privileges;-(b)Make whole Charles E. Radisky, Anterio Rodrigues, and CharlesWells for any loss of pay they may have suffered as a result of the re-spondent's discrimination against them, by payment to each of themof a sum of money equal to the amount which he normally would haveearned as wages during the period from the date of the discrimina-tion against him to the date of the respondent's offer of reinstatement,less his net earnings during that period;(c)Post at its plant in Richmond, California, copies of the noticeattached hereto marked "Appendix A."Copies of said notice, to befurnished by the Regional Director for the Twentieth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that saidnotices are not altered, defaced, or covered by any other material;(d) Notify the Regional Director for the Twentieth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply therewith.MR. GERARD D. REILLY,concurring specially :When this matter was argued before us, I was somewhat inclinedto question the theory of the complaint because counsel for the inter-venor made out a strong case for the view that the collective agreement,as extended, was not a contract of indefinite duration but should havebeen construed as either a contract for an additional year or one thatwould terminate when modified by the War Labor Board.In the representation case,5 however, we reached a contrary resultholding that the agreement was not a bar to a new determination ofrepresentatives.Since this opinion must be regarded as the rule. ofthe case it would- appear that a question of representation existed atthe time these employees were discharged.Accordingly, I concurwith some hesitation in the instant decision.APPENDIX ANOTICE TO -ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not discourage membership in United Steelworkers ofAmerica, Local 1798, C. I. 0., or any other labor organization ofIMatter of Rheem Manufacturing- Co.,56 N.L. R. B. 159. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDour employees, by discharging or refusing to reinstate any of ouremployees, or by discriminating in any other manner in regardto their hire or tenure of employment, or any term or conditionof employment, for engaging in activities directed to the designa-tion of a new bargaining representative at an appropriate time;We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss ofpay suffered as a result of the discrimination.Charles E. RadiskyAnterio RodriguesCharlesWellsRREEMMANUFACTURING COMPANY,Employer.By -----------=--------------------------(Representative)(Title)Dated --------------------NOTE: The above-named employees, if presently serving in thearmed forces of the United States, will be offered full reinstate-ment upon application in accordance with the Selective ServiceAct after discharge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Louis Penfield,for the Board.Mr. Herbert E. Hall,of San Francisco,Calif.,Mr. Ernest M. Henderson,ofRichmond,Calif.,andMr. Horace C. Brown,ofLafayette,Calif.,for therespondent.Mr. James F. Galliano,of Oakland,Calif.,andMessrs.Carl H. BernerandAlbert B.Nelson,of Richmond, Calif., for the Machinists.STATEMENT OF THE CASEUpon charges filed on March 17, 1944, by United Steelworkers of America,Local 1798, C. I. 0., herein called the Steelworkers,the National Labor RelationsBoard, herein called the Board,by the Regional Director for the TwentiethRegion(San Francisco,California),issued its complaint dated April 20, 1944,against Rheem Manufacturing Company, Richmond,California,herein calledthe respondent,alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce within the meaning of Section 8(1) and(3), and Section 2 (6) and(7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint,accompanied bynotice of hearing thereon,were duly served upon the respondent and the Steel-workers, and also upon International Association of- Machinists,Lodge 824,herein called the Machinists.With respect to the unfair labor practices,the complaint alleged:(1) thatfrom about August 19, 1943, the respondent required all new employees to become RHEEM MANUFACTURING COMPANY63members of the Machinists within 30 days after their employment; and (2) thaton or about March 15, 1944, the respondent discharged Charles E Radisky andAnterio Rodrigues, and on or about March 17, 1944, discharged Charles Wells,because of their membership in and activities on behalf of the Steelworkers, andbecause they had been suspended from membership in the Machinists, therebydiscouraging membership in the Steelworkers and encouraging membership inthe Machinists.Thereafter the respondent filed its answer, in which it denied the commissionof any unfair labor practices.Pursuant to notice, a hearing was held at San Francisco, California, on May 11,12, 13, 1944, before the undersigned, Charles W. Schneider, the Trial Examinerduly designated by the Chief Trial Examiner.At the beginning of the hearingthe undersigned granted the Machinists' motion to intervene in the proceedings.The Board, the respondent, and the Machinists were represented by counsel andparticipated in the hearing.'The Machinists filed an answerFull opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.oAt the close of the heal ing the undersigned granted, without objection, a motionby counsel for the Board to conform the pleadings to the proof. The partiesargued orally before the undersigned.On May 27, 1944, the respondent filed abrief.On June 2, 1944, counsel for the respondent filed a request, in whichcounsel for the Board joined, for correction of the transcript of hearing.Therequest is hereby approved, and the record is ordered to be corrected in accordancetherewith.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRheem Manufacturing Company is a California corporation,having its principaloffice at San Francisco,California, and operating plants and offices in Australia,and the States of California,Illinois,Louisiana,Maryland, Texas,Oregon, Ala-bama, and Pennsylvania,and maintaining offices in the State of New York andthe District of Columbia.The present proceedings involved the plant located at Richmond,California,where the respondent manufactures depth charge casings, pressure tanks, andgrease pails,and fabricates steel gasoline drums and galvanized items such asanchors, and bunks.The only raw material used at the Richmond plant is steel.During the year 1943 the respondent purchased and transported steel valued at$7,395,146.83.Of this amount,$7,035,147.83 worth was transported to the Rich-mond plant from points outside the State of California.During the same periodthe respondent sold and transported productsvalued atapproximately ten milliondollars.Of this amount, $1,065,000 worth was sold and transported from theRichmond plant to points outside the State of California.Ninety-five percent ofthe respondent's production is under contract with the Army and Navy for mili-tary use wherever it may be required.II.THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, Local 1798, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to membership employeesof the respondent.IThe Steelworkers did not appear. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Association of Machinists, Lodge 824, is a labor organizationaffiliatedwith the American Federation of Labor, admitting to membershipemployees of the respondent.III. THE UNFAIR LABOR PRACTICES'1.The agreements with the MachinistsOn May 27, 1937, upon petition of Amalgamated Association of Iron, Steel andTin Workers, a consent election was held, under the -supervision -othe Board'sRegional Director, among the respondent's employees at the Richmond plant.This election was won by the Machinists.On August 9, 1937, the respondent entered into a written collective bargainingcontract with the Machinists.By successive written agreements, contractual re-altionswere thereafter continuously maintained.Up to 1942, none of theseagreements required membership in the Machinists as a condition of employment.However, on August 18, 1942 the parties entered into a new contract containingthe followingclause :... If the employer obtains help from sources other than the Unionsuch help shall first register with the Union and become members of theUnion in accordance with the Union Constitution within a period of thirty(30) days from the date of hiring .. .There is no contention that the Machinists was not the representative of theemployees at the time the above agreement was made, or that the unit was notappropriate.This clause was interpreted by the respondent and the Machinistsnot only to require new employees to become members of the Machinists within30 -days, but also to require members to maintain their membership in thatorganization.The contract further provided that it should remain in effectfor one year, and also from year to year thereafter unless either party gavenotice in writing, at least 30 days prior to the expiration date, of a desire tochange or revise it.On June 30, 1943, the respondent gave notice in writing ofits desire to revise the agreement for the succeeding year.Pursuant to the above notice, representatives of the respondent and theMachinists met and negotiated on August 12, 1943, and several times thereafter.From the beginning of the negotiations the parties were in substantial agree-ment as to the terms of the new contract, with the exception of one item, namely,whether or not a stock bonus plan should be discontinued.This dispute theyreferred to the War Labor Board for disposition. Inability to agree on thismatter prevented agreement on wage scales. It seems fairly clear that, but forthis dispute, the parties would have concluded a new agreement and resumedwritten contractual relations.At the August 12 meeting they agreed that anyagreements arrived at, if approved by the War Labor Board, would be retro-active to August 18, 1943. In addition they entered into an unwritten- under-standing to continue to operate under the terms of the August 18, 19422, contractuntil a new agreement could be executed.' At a meeting on August 24, PlantManager Griffin instructed Personnel Director Henderson to "live under the2The following findings are based pn admitted facts, or credible testimony which, unlessotherwise indicated hereinafter,was substantially uncontradicted.s There is some confusion in the testimony as to whetherthisunderstanding was arrivedat at the August12 meeting or earlier.The undersigned finds that it more probablyoccurred at the August12 meeting.1 RHEEM MANUFACTURING COMPANY65terms of the [August 18, 1942] agreement ... until such timeas a newcontract[is] concluded."From August 18, 1943 to March 27, 1944, the respondent and theMachinistsoperated under the terms of the 1942-43 agreement and followed it in all respects,including the requirement that new employees obtain membership in theMachinistsafter 30 days, and that old employees maintain their membership.When new employees were hired they were given a booklet containing plantrules anda copy of the-1942-43 agreement, and were told thatthe agreementwas in effect.On March 6, 1944, the War Labor Board handed down its decisiondisposingof the stock bonus dispute.'2.The designation of the SteelworkersSince about 1939 the Machinists' Shop Committee in the plant had consisted ofemployees Charles E. Radisky, Anterio Rodrigues, and Charles Wells.`In the late summer or early fall of 1943, some of the respondent's employeesbecame dissatisfied with the efforts of,the Machinists as bargaining agent, andrequested the Shop Committee to secure affiliation with the C. I. O. There isno evidence that any of this dissatisfaction came to the attention of the respondent.On February 3, 1944, following a series of such requests, Rodrigues and Radiskyconferred with George Gray and Delaney Gallus, business agent and president,respectively, of the Steelworkers, concerning affiliation with that organization.Gray and Gallus would apparently make no commitment and the matter conse-quently lay dormant for the next month.However, on Saturday noon, March 4,-pursuant to a request by Rodrigues-Gray, Gallus, and Harry Rench (also an officer of the Steelworkers), metRodrigues, Radisky, Wells, and several other employees at the plant gates.Graygave Rodrigues application cards for membership in the Steelworkers and saidthat lie would be hack on the following Monday to see the results.On the sameafternoonRadisky asked permission from General Foreman Johnson forRodrigues to distribute the cards in the plant. Johnson referred Radisky toPlant Manager Griffin, who gave the permission.Rodrigues then distributed thecards on the afternoon of March 4, during working hours.By 3: 30 p. m. he hadsecured the signatures of some 75 employees'On the same afternoon Rodriguessecured permission from Foreman Kelsch to take off Monday morning, March 6,inorder to secure other signatures.Rodrigues told Kelsch his purpose inbeing off.On March 6, Rodrigues spent the morning securing additional authorizationsfrom employees in the plant, and by noon had a total of 182 signatures.He thenturned the cards over to Gray.'On that afternoon the Steelworkers informed the respondent, by telegram, thata majority of the respondent's employees had designated the Steelworkers astheir collective bargaining representative, and requested negotiation of an agree-4 The decision of the War Labor Board was that the discontinuance of the stock bonusdid not require the Board's approval.5In the, spring of 1943 Wells resigned from the committee becauseof illness.Heresumed hisposition on the committee in February 1944.' The respondent employed approximately 325 employees.IWells distributed a few of the cards and secured some signatures.Radisky took nopart in the distribution.Rodrigues and Wells signed application cards in the Steelworkerson March 4; Radisky on March 6. ,66DECISIONSOF NATIONAL LABOR RELATIONS BOARDment.Contemporaneously, the Steelworkersfiledwith the Board a petition forinvestigation and certificationof representatives3.Thedischarge of Radisky, Rod!1gaes,and 1FellsOn the morning of March 15, 1944, while he was at work, Radisky received aphone call from his wife to the effect that he had received a telegram from H W.Brown, International President of the Machinists, suspending him from member-ship for dual union activitiesRadisky immediately sought ont RodiriguesTheyattempted to_ telephone Rodrigues' home, to ascertain whether Rodrigues hadreceived a similar telegramAlthough employees had theretofore customarilybeen permitted to make phone calls from the plant, on this occasion the switch-board operator, upon learning Radisky's identity, refused him a line.Later inthe morning, Radisky informed Wells and Plant Manager Griffin of his suspension.Shortly after noon on that day General Foreman Johnson- told Radisky andRodrigues to get their tools and go to the office ; and further told them that theywere discharged.Wells, upon hearing of this, became ill, packed his tools andleft the plant.Radisky and Rodrigues then went to Plant Manager Griffin'sofficewhere Griffin told them, in the presence of Personnel Director Henderson,and Carl Berner and Al Nelson,business agents of the Machinists,that theywere not members in good standing in the Machinists,and were therefore dis-charged.On the following day Wells was notified at his home that he wasdischarged for the same reason,At the time of their discharges, all three employees had in fact been suspendedfrom the Machinists because of their activity on behalf of the Steelworkers, andrequests for their discharge had been made by the Machinists.Their dues inthe Machinists were fully paid up at the time of the discharges.Although the respondent asserts that it had no knowledge,at the time of thedischarges, of the reason for the suspensions, the undersigned finds that 'therespondent knew that the three employees had been suspended from the Ma-chinists because of their activities on behalf of the Steelworkers.'About March 27, 1944, the Machinists requested the discharge of 15 to 28other employees because they were not members in good standing. The re-spondent declined to effect the discharges.Since that date, membership in theMachinists has not been required as a condition of employment.s On May 3,1944,the Board found that a question concerning representation existed anddirected an election.Matter of Rheem Manufacturing Company,56 N. L R. B. 159eWhile Griffin testified that Berner and Nelson did not inform him of the reason for thesuspensions when they requested the discharges,the undersigned infers and finds thatGriffin was aware of the reasonThus,(1)Griffin knew of the men's activities on behalfof the Steelworkers;(2) the plant switchboard operator refused to let Radisky call Rod-rigues' home on the morning of the discharge;(3) Radisky Informed Griffin that morningof his suspension.Although Griffin denied that Radisky told him the reason for the sus-pension,the undersigned infers that Radisky did;(4) Berner and Nelson came to Griffin'soffice about 11:40 a. in. on March 15, and were closeted with him until 12 :30 before Rad-isky and Rodrigues were called in ; (5) Henderson testified that he was called to Griffin'soffice "as a witness"to the discharges;(6) Griffin did not urge the men to compose theirdifferences with the Machinists,although he customarily urged other employees to do sowhen the Machinists requested discharges,(7)the procedure used in requesting thedischargeswas highly unusual.Normally,requests for discharge were made by theMachinists'financial secretary,either by phone or by letter.In this case,Berner and,Nelson came to the plant.From these, and all the other surrounding circumstances, the,undersigned finds it implausible that the respondent could have been ignorant of the reasonfor the suspensions.A realistic appraisal of human conduct requires the conclusion thatthe respondent would not,at a time when it was in urgent need of skilled help, have dis-charged old and valuable employees who were leaders in the union,without inquiry.Moreover,Griffin ultimately testifiedthathehad an idea"as to the reason for the sus-,pensions. RHEEM MANUFACTURING COMPANY4.Concluding findings67The issues raised by the pleadings are: (1) whether the respondent violatedSection 8 (1) of the Act by requiring new employees, after August 19, 1943, tobecome members of the Machinists within 30 days after their employment ; and(2)whether the'respondent violated Section 8 (3) of the Act by dischargingRadisky, Rodrigues, and Wells because they were not members in good standingof theMachinists.No question is raised respecting the majority status of the Machinists in August1943.That status was not challenged until March 1944. The bargaining unitwas appropriate.10The undersigned therefore finds that on August 18, 1943, theMachinists was the representative of the employees, qualified to contract on theirbehalf, and competent to conclude an agreement requiring membership in theMachinists as a condition of employment.Moreover, it did so.The conduct ofthe parties clearly evinces a mutual agreement to continue to operate under theterms of the 1942 contract until their dispute was disposed of by the War LaborBoard, and a new agreement executed. Although the 1942 contract did notexplicitly provide for the maintenance of membership by Machinists' members, theparties so intended and interpreted it, and the validity of such construction isnot disputed by the Board.The contract is therefore to be considered as if itexpressly so provided."Since, by virtue of the unrevoked notice of terminationgiven by the respondent on June 30, 1943, the 1942 agreement expired on August18, 1943, the arrangement to continue to operate under its terms constituted anew and oral agreement.The Board has repeatedly held that an employer may not condition employmentupon membership in a particular labor organization, unless the imposition ofthe requirement is permissible under the proviso to Section 8 (3) of the Act32This provisois asfollows :Provided,That nothing in this Act, . . . or in any other statute of theUnited States, shall preclude an employer from making an agreement with alabor organization (not established, maintained, or assisted by action definedin this Act as an unfair labor practice) to require, as a condition of employ-ment, membership therein, if such labor organization is the representativeof the employees as provided in Section 9 (a), in the appropriate collectivebargaining unit covered by such agreement when made.The first question to be determined, therefore, is whether this oral agreementis such an agreement as is referred to in Section 8 (3).The express purpose of the Act is to insure employees the right of self-organiza-tion and a free choice of bargaining representatives.Since the proviso consti-tutes a limitation upon that general purpose, it is not to be broadly construed.13Oral collective bargaining agreements are to be discouraged.True stabilityin labor -relations cannot be achieved unless the mutual undertakings of em-ployers and labor organizations are evidenced by something more substantialthan a meeting of the minds. In the absence of a signed memorial incorporatingthe items of agreement, serious question may arise over the terms of, or eventhe fact of, understanding.Such considerations have resulted in the establish-ment of the principle that, where a question concerning representation other-wise exists,the Board will direct an election, despite the existence of an oral10The unit was substantially the one found appropriate by the Board in the representa-tion proceedings referred to in footnote 8,supra."'Matter of General Furniture ManufacturingCo., 26 N. L. R. B. 74, 79-80. -12Matter of Ansley Radio Corporation,18 N. L. R B 1028, 1051-Matter of Rutland Court Owners,Inc.,46 N. L. R. B. 1040.712344-47-vol. 70-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollective bargaining agreement.Thus, in the case ofEicor, Inc.,'the Boardsaid :ThisBoard oftenrefuses to conduct representationinvestigationswherethere arein existencevalid contracts which evidence that stability'of laborrelations has been attained.But experience has indicated that true stabil-ity of labor relations is not attained until collective agreements have beenreduced to writing and signed.The crucial importance of the signing ofagreementsin the history of the collective bargainingprocess was recognizedby the Supreme Court in theHetnzcase.In the light of this history, thesigning ofcollective agreements cannot be regardedas a mere formality.We are therefore of the opinion that a collectivebargaining agreementwhich has not been reduced to writingand signeddoes not constitute a bar toa determination of representatives.Wherea questionof representation thus exists under Sectiou 9 of the Act,principlesof statutory accommodation would appear to require that oral agree-mentsbe accordedequalnon-recognition under Section 8.In theinstantcase, however, no question concerning representation aroseuntilMarch1944.If the respondent was guilty of unfair labor practices priorto that time, it must be upon the assumption that the August 1943 oral agree-ment was invalidper se.The undersigned is of the opinion that, under thepeculiar circumstances presented, it was not.Thus, labor relations in thisplant had been stabilized for years and evidenced by writtenand signed agree-ments.The representative status of the Machinists at the time of the makingof the oral agreement is unquestioned.The old contract stood as a memorialof the substantive conditions of agreement, and the employees were informedthat it was in full force and effect.But for the bonus dispute, the 1942 contractwould undoubtedly have been succeeded by another signed agreement.But forthe referral to the War Labor Board, the parties would normally have workedout their own solution to the impasse, possibly by bargaining it out peaceably,possibly by resort to economic force with resultant interruption to war produc-tion.Upon these considerations, the undersigned is of the opinion that it wasnot an unfairlabor practice for the respondent, tinder the extraordinary cir-cumstances here presented, to agree orally to continue the old agreement, andto enforce it, so long as no question concerning representation existed."However, on March 6, 1944, a question concerning representationarose."Moreover, on March 6 the War Labor Board issued its decision in thebonus dis-pute.The termination of the extension agreement was therefore imminent. Inthe case ofRutland Court Owners, Inc 17the Board held that near the termina-tion date of a closed-shop agreement, employees are free to designate a newcollective bargaining representative for the subsequent contract year. In thatcase, the employer, 2% weeks before the end of a contract year, upon demand ofthe contracting union, discharged employees for the reason that theyhad desig-" 46 N. L. R. B. 1035.This is not to say that every oral contract is protected by the proviso to Section 8(3) of the Act.Reasonable limitations upon the use and forut. of the closed-shop devicemay exist if necessary to prevent abuse.Wallace Corporation v. N. L. It. B.,323 U. S. 248;Matterof MonsieurHenry Wines,etal., 44 N. L. It. B. 1310;Matter of RutlandCourtOwners, Inc,46 N. L. It. B. 1040.16 See footnote 8,supra.Thus,on March 4 and 6 a substantial number of the employeesdesignated the Steelworkers.On March 6,the Steelworkers notified the respondent of itsclaim to represent a majority of the employees and filed a petition for investigation andcertification of representatives,on which petition the Board subsequently directed an elec-tion.The Board found that there was no contractual bar to directing an election.11 46 N. L. R. B. 1040._ RHEEM MANUFACTURINGCOMPANY69natedanother representative for the succeeding contract year.The Boardsaid :employees who attempt to retain their membership in the contractingunion during the life of the contract may not be foreclosed from doing sofor the purpose of justifying their discharge under the contract merelybecause they have designated a new representative for future bargaining.To hold otherwise would mean that an employer and a union official, actingin concert, couldmaintainone labor organization in perpetuity as the bar-gainingrepresentative by the simple device of expelling any employees whowished to have a different representative when the question of renewal ofthe contract arose.The principle of that case is applicable here.Thus, irrespective of whether ornot they were free to do so theretofore (a question which it is unnecessary to de-cide), the respondent's employees were free on March 6, 1944, to designate anew collective bargaining representative and the respondent was not privilegedto discharge them for having done so, or privileged thereafter to require mem-bership in the Machinists as a condition of employment. It is therefore foundthat, by discharging Radisky, Rodrigues, and Wells at a time when they werefree to designate a new bargaining representative, for the reason that they wereno longermembersin good standing in the Machinists, and with the knowledgethat they had been involuntarily suspended from the Machinists because of theiractivities on behalf of the Steelworkers, the respondent discriminated in thehire and tenure of their employment, encouraged membership in the Machinists,and discouraged membership in the Steelworkers. It is further found that, bythat action, and by requiring new employees, after March 6, 1944, to acquiremembershipin the Machinists as a condition of employment, the respondent in-terfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act'sIv.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring in con-nection with the operations of the respondent described in Section I, above, havea close, intimate,and substantialrelation to trade, traffic,and commerce amongthe severalStates, and tend to lead to labor disputes burdening and obstructingcommerce andthe freeflow of commerce.V. THE REMEDYHaving foundthat the respondent has engaged in unfair labor practices, theundersignedwill recommend that it cease and desist therefrom and take certainaffirmativeaction designed to effectuate the policies of the Act.It has been found that the respondent has discriminated in regard to the hireand tenure of employment of Charles E. Radisky, Anterio Rodrigues, and CharlesWells, thereby discouraging membership in the Steelworkers.The undersignedwill recommend that the respondent offer Radisky, Rodrigues, and Wells, im-mediate and full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority and other rights and privileges; and11 It would not be fair to the respondent to say that it discharged Radisky, Rodrigues,and Wells in order to assist the Machinists to maintain its influence over the employeesThe circumstances under which the Steelworkers'designations were secured indicate thecontrary.However,regardless of its actual motive, the inevitable effect of the respond-ent's conduct was to discourage membership in the Steelworkers.Good faith,or mistakeof law,are not valid defenses. 70DECISIONSOF NATIONALLABOR RELATIONS BOARD.that the respondent also makethemwhole for any loss of pay,if any, which theysuffered, as a result of the discrimination against them,by payment to each ofthem of a sum of money equal to the amount which he would normally haveearned as wages from the date of the discrimination to the date of the offer ofreinstatement,less his net earnings'°during such period.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the undersigned makes the following :CONCLUSIONS of LAw1United Steelworkers of America, Local 1798, Congress of Industrial Organ-izations, and International Association of Machinists, Lodge 824, American Feder-ation of Labor, are labor organizations within the meaning of Section 2 (5)of the Act.2.By discriminating in regard to the liire and tenure of employment of Charles'E. Radisky, Anterio Rodrigues, and Charles Wells, thereby discouraging mem-bership in ,United Steelworkers of America, Local 1798, Congress of IndustrialOrganizations, and encouraging membership in International Association ofMachinists, Lodge 824, American Federation of Labor, the respondent has en-gaged in, and is engaging in, unfair labor practices within the meaning of Section8 (3) of the Act:I3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (1) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that Rheem Manufacturing Company, Richmond, California,its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouragingmembership in United Steelworkers of America, Local1798, Congress of Industrial Organizations, or any other labor organization ofits employees, or encouraging membership in International Association of Machin-ists, Lodge 824, American Federation of Labor, by discriminating in regard to thehire and tenure of their employment, or any term or condition of employment;(b) In any other like or related manner interfering with, restraining, orcoercing its employees in the exercise of the right to self-organization, to formlabor organ izatioiis,, to join or assist United Steelworkers of America, Local 1798,Congress of Industrial Organizations, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :-"By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber Company,$N. L. R B.440.Monies received for work performed uponFederal, State,county,municipal,or other work-relief projects shall be considered asearnings.SeeRepublic Steel CorporationY. N. L. R. B.,311 U. S. 7. IRHEEM MANUFACTURINGCOMPANY71(a) Offer to Charles E. Radisky, Anterio Rodrigues, and Charles Wells, immedi-ate and full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges ;(b)Make whole Charles E. Radisky, Anterio Rodrigues, and Charles Wells forany loss of pay they may have suffered as a result of the discrimination againstthem, by payment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages during the period from the date of thediscrimination against him to the date of the respondent's offer of reinstatement,less his net earnings during that period ;(c)Post at its Richmond, California, plant copies of the notice attached hereto-and marked "Appendix A." Clopies of said notice, to be furnished by the RegionalDirector for the Twentieth Region, shall, after being duly signed by the respond-ent's representative,be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (G0) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the respondent to insure that said notices arenot altered, defaced, or covered by any other material ;(d)Notify the Regional Director for the Twentieth Region in writing withinten (10) days from the date of the receipt of this Intermediate Report whatsteps the respondent has taken to comply herewithIt is 'further recommended 'that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations,the NationalLabor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 ofArticle IIof the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section 32of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington 25, D. C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report or to any otherpart of the record or proceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the-Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing withinten (10)days from the date of the order transferring the case to the Board.CHARLES W. SCHNEIDER,Trial Examiner.Dated May 29, 1945APPENDIX "A"NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We' will not in any manner interfere with, restrain,or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or'assist United Steelworkers of America, Local 72DECISIONSOF NATIONALLABOR RELATIONS BOARD1798, Congress of Industrial Organizations or any other labor organization,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargainingor other mutual' aid or protection.-We will offer to the employees named below immediate and full rein-statement to their former or substantially equivalent positions withoutprejudice to any seniority or other rights and privileges previously en-joyed, and make them whole for any loss of pay suffered as a result of thediscrimination.-The employees to be reinstated and made whole are:Charles E. RadiskyAnterio RodriguesCharles WellsiAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard' tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf'of any such labororganization.`RHEEM MANUFACTURING COMPANY,Employer.-Dated------------------By --------------------------------------(Representative)(Title)NoTE :-Any of the above-named employees presently serving in the armedforces of the United States will be offered full reinstatement upon applica-tion in accordance with the Selective Service Act after discharge from thearmed forces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.